DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 12/24/2021.
Claims 1-13 and 21-27 are pending. Claims 14-20 are cancelled. Claims 21-27 are new. Claims 1 and 7 are currently amended. Claims 1, 7 and 21 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 12/24/2021, with respect to Claim Objections (as previously presented), as indicated in line number 2 of the office action mailed 10/20/2021, have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicants' arguments and amendments, filed 12/24/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered not persuasive, respectfully, for the reasons that follow.
Regarding independent claim 1, the claim has been amended to recite “wherein the second insulating encapsulation is in contact with the bonding film” which applicants contend is not disclosed or taught by the prior art, including Choi (Remarks 6).
Applicants’ contentions are fully considered, however are not found persuasive, since as noted below in the rejection of independent claim 1 the prior art of Choi discloses wherein the second insulating encapsulation 250 is in indirect contact with the bonding film 152a. Claim 1, as currently written, does not specify that the contact 
Thus, for the aforementioned reasons the rejection is deemed proper.
Applicants' arguments and amendments, filed 12/24/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using a different embodiment of the prior art of Choi as noted below in the rejection of independent claim 1.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “wherein sidewalls of the first insulating encapsulation are substantially aligned with sidewalls of the first insulating encapsulation”, which appears to be redundant and possibly in error, since the limitation is essentially stating that the sidewalls of the first encapsulation are aligned with themselves.
Claim 22 recites “sidewalls of second insulating encapsulation” in line 3 of the claim which appears to grammatically incorrect and thus the Examiner suggests amending to “sidewalls of the second insulating encapsulation”.
Appropriate correction/clarification is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “sidewalls of second insulating encapsulation” in line 3 of the claim, however “sidewalls of the second insulating encapsulation” element was already introduced earlier in the last line of claim 21, which claim 22 depends from, and thereby it is unclear whether the “sidewalls of second insulating encapsulation” in line 3 of the claim is directed to that same element and therefore should be properly amended to “the sidewalls of second insulating encapsulation” or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
A.	Prior-art rejections based at least in part by Choi 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2012/0211885 A1, hereinafter “Choi”).
Regarding independent claim 1, Figures 22-23 of Choi disclose a package structure, comprising: 
a first semiconductor die 130 (“semiconductor chip”- ¶0045); 
a first insulating encapsulation 151a (“underfill member”- ¶0121) laterally encapsulating a first portion of the first semiconductor die 130; 
a bonding film 152a (“molding member”- ¶0121) disposed on a top surface of the first insulating encapsulation 151a and laterally encapsulating a second portion of the first semiconductor die 130, wherein a top surface of the bonding film 152a is substantially leveled with a top surface of the semiconductor die 130; 
a second semiconductor die 230 (“semiconductor chip”- ¶0056) disposed on and bonded to the first semiconductor die 130 and the bonding film 152a; and 
a second insulating encapsulation 250 (“molding member”- ¶0056) laterally encapsulating the second semiconductor die 230, wherein the second insulating encapsulation 250 is in indirect contact with the bonding film 152a.
B.	Prior-art rejections based at least in part by Choi (different embodiment)

Claim Rejections - 35 USC § 102
Claims 1-2, 21 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (different embodiment).
independent claim 1, Figure 57 of Choi discloses a package structure, comprising: 
a first semiconductor die 630a (“semiconductor chips”- ¶0190, specifically the left 630a); 
a first insulating encapsulation 651 (“underfill member”- ¶0184) laterally encapsulating a first portion of the first semiconductor die 630a; 
a bonding film 652 (“cover member”- ¶0184) disposed on a top surface of the first insulating encapsulation 651 and laterally encapsulating a second portion of the first semiconductor die 630a, wherein a top surface of the bonding film 652 is substantially leveled with a top surface of the semiconductor die 630a; 
a second semiconductor die 630a (“semiconductor chips”- ¶0190, specifically the right 630a) disposed on a side of left 630a and bonded to the first semiconductor die 630a and the bonding film 652; and 
a second insulating encapsulation 670a (“molding member”- ¶0186) laterally encapsulating the second semiconductor die 630a, wherein the second insulating encapsulation 670a is in contact with the bonding film 652.
Regarding claim 2, Figure 57 of Choi discloses wherein sidewalls (i.e., the top sidewalls of 652) of the bonding film 652 are substantially aligned with sidewalls (i.e., the top sidewalls of 670a) of the second insulating encapsulation 670a.
Regarding independent claim 21, Figure 57 of Choi discloses a package structure, comprising: 
a first semiconductor die 630a (“semiconductor chips”- ¶0190, specifically the left 630a); 

a bonding film 652 (“cover member”- ¶0184) disposed on a top surface of the first insulating encapsulation 651 and laterally encapsulating a second portion of the first semiconductor die 630a, wherein a top surface of the bonding film 652 is substantially leveled with a top surface of the semiconductor die 630a; 
a second semiconductor die 630a (“semiconductor chips”- ¶0190, specifically the right 630a) disposed on a side of left 630a and bonded to the first semiconductor die 630a and the bonding film 652; and 
a second insulating encapsulation 670a (“molding member”- ¶0186) laterally encapsulating the second semiconductor die 630a, wherein sidewalls (i.e., the top sidewalls of 652) of the bonding film 652 are substantially aligned with sidewalls (i.e., the top sidewalls of 670a) of the second insulating encapsulation 670a.
Regarding claim 27, Figure 57 of Choi discloses wherein the bonding film 652 is in contact with the first insulating encapsulation 651 and the second insulating encapsulation 670a, and the first insulating encapsulation 651 is spaced apart from the second insulating encapsulation 670a by the bonding film 652.
Allowable Subject Matter
Claims 3-6 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record including Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but 
Regarding claim 4 (which claims 5-6 depend from), the prior art of record including Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he package structure... further comprising: a first through insulating via (TIV) disposed aside the second semiconductor die, wherein the first TIV penetrates through the second insulating encapsulation; and a redistribution circuit structure disposed on the second semiconductor die and the second insulating encapsulation, wherein the redistribution circuit structure is electrically connected to the first semiconductor die through the first TIV”.
Regarding claim 23 (which claims 24-26 depend from), the prior art of record including Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he package structure... further comprising: a first through insulating via (TIV) disposed aside the second semiconductor die, wherein the first TIV penetrates through the second insulating encapsulation”.
Claim 22 would be allowable if rewritten to overcome the objected subject matter and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record including Choi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein sidewalls of the first insulating encapsulation are substantially 
Claims 7-13 are allowed.
Regarding independent claim 7, the claim is allowed for reasons as previously indicated in line number 5 of the office action mailed on 10/20/2021.
Claims 8-13 are allowed as being dependent on allowed claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895